Citation Nr: 1615271	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the reduction from a 30 percent to a noncompensable rating for right knee tear, anterior cruciate ligament, strain medial collateral ligament and tear of meniscus, status post surgical repair with autologous graft and scars (limitation of right knee extension) was proper.

2.  Entitlement to an increased rating for the right knee, currently evaluated as 10 percent disabling for limitation of flexion under Diagnostic Code 5299-5260 and as noncompensable for limitation of extension under Diagnostic Code 5299-5261.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reduced the rating for limitation of right leg extension from 30 to 0 percent, effective February 1, 2011.

The Board notes that, in an October 2009 rating decision, the RO reduced the rating for limitation of right knee extension from 30 to 0 percent, effective January 1, 2010, based on the Veteran's failure to appear at a VA examination to review the severity of his disability.  The Veteran filed a November 2009 notice of disagreement with regard to that rating decision.  Subsequently, in a July 2010 rating decision, the RO reinstated the previously reduced rating of 30 percent for limitation of right leg extension, effectively vacating the October 2009 reduction.  

The Board also notes that, in a May 2010 rating decision, the RO granted service connection for limitation of right knee flexion, rated as 10 percent disabling, effective December 18, 2009.

In March 2015, the Board issued a decision, which, in relevant part, found that the reduction from a 30 percent to a noncompensable rating for limitation of right knee extension was proper.  Dissatisfied with the decision, the Veteran appealed to the Court of Appeals for Veterans Claims (Court). Pursuant to an January 2016 Joint Motion for Remand (JMR), the Court vacated and remanded that portion of the March 2015 Board decision that denied entitlement to restoration of a 30 percent rating for right leg extension, from February 1, 2010, forward.

The March 2015 Board decision also remanded the issue of a higher rating for the right knee for additional development, to include a new VA examination.  That portion of the decision was not disturbed by the Court remand.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's service-connected disability no longer results in limited leg extension.

2.  The weight of the evidence supports a finding that the Veteran's service-connected right knee disability has resulted in symptomatology that approximates the criteria for symptomatic removal of semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for limitation of right knee extension, from February 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5261 (2015)

2.  The criteria for a separate rating of 10 percent under Diagnostic Code 5259 for the Veteran's service-connected right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5256 to 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was afforded appropriate notice with regard to his increased rating claim in December 2009.  No further notice is required in this regard.

With regard to the propriety of the rating assigned for limitation of right leg extension, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a July 2010 rating decision, the Veteran was informed of the proposal to reduce the disability rating assigned to limitation of right knee extension from 30 percent disabling to noncompensable.  Action taken to reduce the rating from 30 percent disabling to noncompensable, effective February 1, 2010, was taken pursuant to 38 C.F.R. § 3.105(e) in a November 2010 rating decision.

Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 30 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 30 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344(a)-(b) regarding stabilization of ratings.  See Collier v. Derwinski, 2 Vet. App. 247, 249 (1992).  Instead, a rating may be reduced on the basis of examination showing improvement.  38 C.F.R. § 3.344(c).

Concerning the duty to assist, the Board finds that all necessary development has been accomplished.  Pertinent to the present appeal, the Veteran underwent VA examinations in December 2009, June 2010, and June 2013.  The December 2009 VA examination did not address the limitation of right knee extension.  In view of this, the RO scheduled the Veteran for a new VA examination, which took place in June 2010 and did consider limitation of right knee extension.  Additionally, in his January 2013 substantive appeal, the Veteran stated that his right knee symptoms had increased.  This prompted the RO to schedule him for a new VA examination, which took place in June 2013.  Lastly, pursuant to the March 2015 Board remand, the Veteran underwent a VA examination of his knee in June 2015.  The Board finds that such examination reports are collectively thorough and contain sufficient information to decide the issue currently under consideration.  See Massey v. Brown, 7 Vet. App. 204 (1994).

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

In an August 2007 rating decision, the RO granted a 30 percent disability rating under C.F.R. § 4.71a, Diagnostic Code 5299-5261 for limitation of right knee extension.  See 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).  Thereafter, in a November 2010 rating decision, it reduced the rating for right knee extension to noncompensable, effective February 1, 2010.  The Veteran contends that this reduction was improper.  In addition, he is seeking a higher rating for his service-connected right knee disability, for which the RO assigned a separate 10 percent rating under Diagnostic Code 5299-5260, effective December 18, 2009.

Rating Reduction

As already noted above, the procedural requirements for a reduction under 38 C.F.R. § 3.105(e) were appropriately followed here.  Thus, the Board may turn to the substance of the claim, namely, whether the evidence shows actual improvement in the rated disability at issue.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344. 

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344(b).

The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c). 

The rating at issue had been in effect for less than 5 years at the time of the reduction.  Thus, 38 C.F.R. § 3.344(a) and (b) are not for application.  Nevertheless, in any case to warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Having reviewed the applicable regulations, the Board turns to the evidence of record.  The Veteran was initially assigned a 30 percent rating for limitation of knee extension, based on a July 2007 VA examination.  See August 2007 rating decision.  

The July 2007 VA examination shows complaints of persistent pain, weakness, easy fatigability, and occasional swelling in the right knee.  The knee did not give way or lock up, but had reduced endurance.  The Veteran worked as a surgical technician.  His job involved long periods of standing, resulting in increased pain, but he worked through it.  His activities of daily living at home were restricted in that he could not run and had pain if he made sudden turns.  Range of motion for the right knee was flexion to 108 degrees, with no pain, and extension minus 22 degrees, pain limited.  The examiner noted that there was no additional loss of joint function due to pain, fatigue, lack or endurance, or incoordination, or after repetitive motion.

A December 2009 VA examination shows that the Veteran reported attempting to run approximately twice a month but being limited by knee pain.  He stated that that he was able to do very limited crouching, stooping, and squatting.  Additionally, he indicated that the discomfort that he experienced in his knee tended to flare-up in association with his normal work activities and any increased physical activity, such as working out on a treadmill or attempting to run.  The examiner noted that, subjectively, normal repetitive activities were definitely symptomatic without indication of additional impairment, and that the condition of the Veteran's knee did affect somewhat his occupational activities where he is required to be on his feet for extended periods of time, although use of a knee brace allowed him to continue.  The Veteran was also noted to be limited with regard to activities of daily living.  Physical examination revealed that the Veteran was able to squat less than 50 percent and did so without evidence of crepitation.  His patella was stable.  The right knee had limited flexion to 130 degrees.  Further manipulation of the knee did not show ligamentous laxity or instability.  Objectively, repetitive manipulation of the right knee was found to be associated with the slight pain and limited flexion, without any indication of increased symptomatology or additional impairment.  The examiner noted that there was functional impairment in association with activities that would involve standing prolonged periods of time, as well as an inability to do any vigorous running, jumping, crouching, stooping, squatting, or similar activities.  The Veteran's impairment was found to be based on pain and structural changes related to the anterior cruciate ligament reconstruction with no indication of residual instability.  There was no indication of incoordination.  Weakness, fatigability, and lack of endurance appeared to be contributing factors of his impairment.

A June 2010 VA examination shows the Veteran's complaints of episodic swelling, fairly constant soreness of 6/10, which may flare to a 10/10 if he tries to run, and occasional buckling episodes and increased symptoms when walking up stairs.  Physical examination revealed that the Veteran had tenderness over the medial patellar facet and could not squat fully with the right knee.  He had 120 degrees flexion and zero degrees (full) extension.  There was some discomfort, but no additional limitations were found.  Multiple trials revealed no additional motion limitation.  Strength and coordination were unimpaired.  No fatigue or endurance limitation was observed.  No sign of instability was noted and McMurray's test was normal.  The examiner noted that the Veteran had reduced capacity for sports or high-impact training, and was not able to run or play basketball.  The examiner also noted that normal daily activities were not impaired and that no additional limitations due to flare-ups were found.

A June 2013 VA examination shows that the Veteran reported 5/10 pain and swelling over tibial screw, and 8/10 pain when running and going down stairs.  He also reported that his knee locks and buckles.  He did not report flare-ups that impacted the function of the knee.  Range of motion for right knee was flexion to 120 degrees, with painful motion beginning at 90 degrees, extension to 0 degrees, with no objective evidence of painful motion.  There was no additional limitation of motion after repetitive testing.  There was, however, functional loss due to less movement than normal, excess fatigability, pain on movement, swelling, and disturbance of locomotion.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of the knee.  Muscle strength was normal.  There was no indication of instability or patellar subluxation/dislocation.  The examiner noted a history of meniscal tear, without meniscectomy.  The examiner also noted that the Veteran had had arthroscopic surgery, with residual pain, reduced motion, and buckling.  The Veteran was noted as occasionally using a brace for his knee.  The examiner found that the Veteran's knee disability did not impact his ability to work.  Last, the examiner indicated that there was no additional knee impairment due to pain, weakness, fatigability, or incoordination, or after repetitive testing.

A June 2015 VA examination shows that the Veteran reported some pain walking down stairs, popping and pain anteriorly below the knee cap area.  He indicated using a brace when running or exercising to protect the knee.  He reported flare-ups of pain when running or playing basketball.  The Veteran, however, did not report having any functional loss or functional impairment of the knee, including but not limited to repeated use over time.  Range of motion for the right knee was flexion to 135 degrees and extension to 0 degrees.  The examiner indicated that the range of motion itself did not contribute to functional loss.  Pain was noted but, per the examiner, did not result in, or cause, functional loss.  There was no additional functional loss after repetitive use.  There was no indication that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, or during flare-ups.  Muscle strength was normal.  There was no indication of ankylosis or joint stability.  The examiner indicated that the Veteran had developed chondromalacia patellae, as secondary to his ACL injury, and noted the presence of patellofemoral joint compression with mild grinding.  The Veteran was noted to occasional use a brace.  Lastly, the examiner indicated that the Veteran's service-connected knee condition does not impact his ability to perform occupational tasks (such as standing, walking lifting, sitting, etc). 

As stated above, the rating at issue is an initial 30 percent rating under C.F.R. § 4.71a, Diagnostic Code 5299-5261, for limitation of knee extension, which has been reduced to a noncompensable level.  Accordingly, the analysis will focus on the Veteran's right knee extension.  The issue of whether a higher rating is warranted under any other applicable diagnostic code will be discussed in the next section of this decision.  As stated, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 5260, from December 2009 forward.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

The evidence of record shows that the Veteran had right knee extension limited to 22 degrees in July 2007.  See July 2007 VA examination.  Based on this finding, the RO assigned a 30 percent rating under Diagnostic Code 5261.  Nevertheless, subsequent VA examinations show full right knee extension to zero degrees.  See VA examinations from June 2010, June 2013, and June 2015.  It is important to note that these examinations span a range of five years, strongly supporting the conclusion that the improvements shown are not temporary in nature and that such findings reflect his sustained improvement over the ordinary conditions of life.  As such, it is evident that the Veteran's right knee extension has improved.  In fact, the Veteran's current right knee extension approximates the disability picture contemplated by a noncompensable rating under Diagnostic Code 5261.  Thus, the reduction from a 30 percent to a noncompensable rating under Diagnostic Code 5261 was proper.  

The Board acknowledges that, notwithstanding the improved knee extension, the evidence shows continued knee symptoms and limitations.  In this regard, the December 2009 VA examiner noted that the Veteran's knee disability affects somewhat his occupational activities where he is required to be on his feet for extended period of time and that he is also limited with regard to activities of daily living.  The examiner also noted that the Veteran's knee symptoms tend to flare-up with his normal work activities and any increased physical activity (such as running), that his normal repetitive activities are definitely symptomatic, and that weakness, fatigability, and lack of endurance appear to be contributing factors of his impairment.  In addition, the June 2010 VA examination shows reports of episodic swelling, fairly constant soreness, which may flare up when running, and occasional buckling episodes with increased symptoms while walking upstairs.  Similarly, the June 2013 VA examination shows reports of pain and swelling over tibial screw, with increased pain when running or walking downstairs, knee locks and buckles.  The examiner noted excess fatigability, pain on movement, swelling, and disturbance of locomotion.  Finally, the June 2015 VA examination shows reports of pain walking downstairs, with flare-ups when running or playing basketball.
Insofar as the aforementioned symptoms suggest that the Veteran's disability picture has not improved, the Board notes that these symptoms (pain after long periods of standing or when walking up and down stairs, increased pain when running or playing basketball, excess fatigability, swelling, and disturbance of locomotion) fall outside the scope of Diagnostic Code 5261, which specifically focuses on limitation of knee extension, measured in degrees.  Further, there is no indication that the aforementioned symptoms resulted in limited knee extension at any time after the July 2007 VA examination.  As stated, later VA examinations show that the Veteran had full extension to zero degrees in the right knee.  
Therefore, the evidence suggests that, while the overall disability picture might have remained constant, it no longer results in limited knee extension.  As such, the Board finds that the rating reduction under Diagnostic Code 5261 was proper.  In the next section of this decision, the Board will consider whether any higher or separate rating is warranted for the Veteran's right knee under all applicable codes.

In sum, the weight of the evidence is against a finding of restoration of the 30 percent rating for limitation of right knee extension.  As such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's right knee is rated as 10 percent disabling under Diagnostic Code 5299-5260, since December 18, 2009.  The Board will consider whether he is entitled to higher or separate ratings under all applicable diagnostic codes.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Finally, genu recurvatum, acquired, traumatic, with weakness and insecurity in weight bearing objectively demonstrated, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In this case, for a 20 percent rating to be warranted under Diagnostic Code 5260, the evidence must show leg flexion limited to 30 degrees or less.  Here, however, the evidence shows, at its worst, leg flexion limited to 120 degrees.  Additionally, a compensable rating is not warranted under Diagnostic Code 5261, as the evidence consistently shows leg extension to zero degrees.  For a 10 percent rating to be warranted, the evidence must show leg extension limited to 10 degrees or more.

A separate rating under Diagnostic Code 5257 is not warranted, as there is no indication of recurrent subluxation and lateral instability.  Rather, while the Veteran did wear a brace, the VA examinations conducted during the appeal period consistently failed to show residual instability from his ACL reconstruction surgery. 

Further, rating under Diagnostic Codes 5256, 5262, and 5263 are not warranted, as there is no indication that the Veteran's service-connected right knee disability has resulted in ankylosis, impairment of the tibia and fibula, or genu recurvatum.

The Board has also considered entitlement to a separate rating for the Veteran's right knee based on residuals of his ACL reconstruction surgery.  This is appropriate if the evidence demonstrates residual symptoms associated with removal of the semilunar cartilage, independent of pain and painful motion, as the latter are contemplated in the currently assigned evaluation allowed for limited motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5260.  

The Veteran has reported episodic swelling and occasional buckling episodes, with occasional use of a knee brace.  See VA examinations dated December 2009, June 2010, June 2013, and June 2015.  Significantly, the June 2015 VA examiner noted that the Veteran had developed chondromalacia patellae as secondary to his ACL injury.  The examiner further noted that the Veteran's service-connected right knee disability also manifested as patellofemoral joint compression with mild grinding.  In view of this, the Board finds that the Veteran's service-connected right knee disability has resulted in symptomatology that approximates the criteria for a separate 10 percent rating under Diagnostic Code 5259 for removal of semilunar cartilage, symptomatic.  A higher rating is not available under this diagnostic code.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In summary, the preponderance of the evidence supports a separate rating of 10 percent under Diagnostic Code 5259, but is against a higher rating under Diagnostic Code 5260 or separate ratings under any other diagnostic code.


ORDER

Entitlement to restoration of a 30 percent rating for limitation of right leg extension, from February 1, 2010, is denied.

A separate rating of 10 percent under Diagnostic Code 5259 for the Veteran's service-connected right knee disability is granted.



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


